DETAILED ACTION
	Claims 1-2 and 4-7 were rejected in the Office Action mailed 6/07/2022. 
	Applicant filed a reply on 9/07/2022, and amended claims 1 and 7. 
	Claims 1-2 and 4-7 are pending. 
	Claims 1-2 and 4-7 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (JP 4171083 B2; hereinafter Kawakami) in view of Baba et al. (CN 1668571 A; hereinafter Baba), taken in view of evidence by Becker et al., A histological comparison of 50% and 70% glycolic acid peels using solutions with various pHs (hereinafter Becker) and Suito et al., Oral Factors Affecting Titanium Elution and Corrosion: An In Vitro Study Using Simulated Body Fluid (hereinafter Suito).
	The Examiner has provided machine translations of JP 4171083 B2 and CN 1668571 A. The citations of the prior art in this rejection refer to the machine translation.
	
Regarding claim 1, Kawakami teaches a method for producing an α-hydroxycarboxylic acid dimer cyclic ester, such as glycolide (Kawakami, [0001]-[0002]; [0011]) (i.e., glycolide production method) comprising, 
heating to depolymerize an α-hydroxycarboxylic acid oligomer and distilling the produced dimer cyclic ester (Kawakami, [0023]);
wherein glycolic acid was charged and the condensation reaction (i.e., dehydrating polycondensation) was carried out to prepare glycolic acid oligomers (Kawakami, [0032], [Synthesis Example 1]);
wherein the glycolic acid oligomer prepared in Synthesis Example 1 was heated and a dimer cyclic ester (i.e., glycolide) was produced (Kawakami, [0036]-[0043], [Example 1]-[Example 8]).

Regarding claim 1, Kawakami does not explicitly disclose (a) adding metal titanium, wherein the metal titanium is a titanium powder, and (b) wherein the glycolic acid is an aqueous glycolic acid solution, and wherein titanium ions are generated from the metal titanium, as presently claimed.
With respect to the difference (a), Baba teaches a method for producing glycolide  by the α-hydroxy carboxylic acid polycondensation for producing polyglycolic acid and polyglycolic acid by the depolymerization method for producing glycolide, wherein the polyglycolic acid further comprises glycolic acid oligomer (Baba, page 18, paragraphs 3-6),
wherein in the polycondensation of glycolic acid, catalyst can be used, wherein examples include metals such as titanium powder (Baba, page 19, last paragraph).
As Baba expressly teaches, if desired, catalyst can be used and can increase the reaction rate (Baba, page 19, last paragraph). 
Baba is analogous art, as Baba is drawn to a method for producing glycolide (Baba, page 23, paragraph 3; page 18, paragraph 3).
In light of the motivation of using a catalyst taught in Baba, it therefore would have been obvious to one of ordinary skill in the art to add the titanium powder of Baba in the glycolic acid of Kawakami, in order to increase the reaction rate of the condensation reaction, and thereby arrive at the claimed invention.

With respect to the difference (b), Baba teaches glycolic acid as a 70% aqueous solution (Baba, page 3, paragraph 3; page 17, paragraph 4), which can have a pH of from 0.08 to 2.75 as evidenced by Becker (Becker, Abstract, ‘Background’), and which pure Ti immersed in solutions of pH 2.0 and 3.0 elute Ti ions as evidenced by Suito (Suito, Abstract, ‘Methods’ and ‘Results’). 
As Baba expressly teaches, generally commercially available technical grade glycolic acid is 70% aqueous solution (Baba, page 3, paragraph 3).
In light of the motivation of using glycolic acid in the form of a 70% aqueous solution taught in Baba, it therefore would have been obvious to one of ordinary skill in the art to use the 70% aqueous solution of Baba as the glycolic acid in Kawakami, in order to use a commercially available technical grade glycolic acid, and thereby arrive at the claimed invention. 
While Kawakami in view of Baba does not explicitly disclose wherein titanium ions are generated from the metal titanium, as presently claimed, it would have been obvious to one of ordinary skill in the art that titanium ions would elute from the titanium powder in the glycolic acid 70% aqueous solution due to the low pH, as evidenced by Becker and Suito above, and thereby arrive at the claimed invention.


Regarding claim 2, Baba further teaches wherein glycolic acid or the hydroxyl acetic ester is used as an example of α-hydroxyl carboxylic acid or its ester for producing polyglycolic acid (Baba, page 18, paragraph 8), and 
wherein there is no special limitation for the use amount of the catalyst, but the amount is generally relative to using hydroxyl acetate (i.e., α-hydroxyl carboxylic acid or its ester) is about 0.0001 to 10% (i.e., 0.000001 to .1 parts catalyst per part hydroxyl acetate, which is equivalent to 1 ppm to 100,000 ppm), preferably 0.001 wt% to 2 wt% (i.e., the amount of catalyst is based on weight percent).
As Baba expressly teaches, the catalyst can be used to increase the reaction rate and when the amount of catalyst is in such a range, it can more reliably shorten polymerization time. 
	In light of the motivation of using the amount of catalyst taught in Baba, it therefore would have been obvious to one of ordinary skill in the art to incorporate titanium powder in the amount of 0.0001 to 10% of Baba relative to the amount of the glycolic acid of in the process of Kawakami, in order to increase the reaction rate and more reliably shorten polymerization time, and thereby arrive at the claimed invention.


Regarding claim 5, Kawakami further teaches wherein glycolic acid was charged and heated at 170oC to 200oC, and the condensation reaction (i.e., dehydrating polycondensation) was carried out while distilling and heated at 200oC to prepare glycolic acid oligomers (Kawakami, [0032], [Synthesis Example 1]). 


Regarding claim 6, Kawakami further teaches wherein the solvent used in the depolymerization of the α-hydroxycarboxylic acid oligomer (i.e., glycolic acid oligomer) is a high boiling point organic solvent (Kawakami, [0012]; [0023]; [0036]-[0043]). 


Regarding claim 7, Kawakami further teaches wherein examples of such high-boiling polar organic solvents include aromatic carboxylic acid alkoxyalkyl esters (i.e., aromatic carboxylic acid esters), aliphatic carboxylic acid alkoxyalkyl esters (i.e., aliphatic carboxylic acid esters),  dialkylene glycol dibenzoates and polyethylene glycol ethers (Kawakami, [0014]).
While Kawakami teaches polyethylene glycol ethers as a solvent, Kawakami does not teach a specific polyethylene glycol diethyl ether represented by Formula (1), as presently claimed.
With respect to the difference, Baba teaches wherein some or all of polyglycolic acid dissolved in an organic solvent and carrying out depolymerization and generation of the glycolide, preferably using a polar organic solvent, particularly preferably a boiling point of the polar organic solvent is from about 200 degrees centigrade to 400 degrees centigrade (i.e., high-boiling polar organic solvent) (Baba, page 23, paragraphs 7-8),
wherein examples of such an organic solvent is aromatic dicarboxylic acid diesters (i.e., aromatic carboxylic acid esters), aliphatic dicarboxylic acid diesters (i.e., aliphatic carboxylic acid esters), and particularly preferably polyalkylene glycol diether, preferably polyethylene glycol dialkyl ethers such as triethylene glycol diethyl ether (i.e., R is ethylene, which is a linear alkylene having 2 carbons; X and Y are ethyl groups, which is an alkyl group having 2 carbons; p is 3) and tetraethylene glycol diethyl ether (i.e., R is ethylene, which is a linear alkylene having 2 carbons; X and Y are ethyl groups, which is an alkyl group; p is 4) (Baba, page 23, paragraph 8).
It therefore would have been obvious to one of ordinary skill in the art to use triethylene glycol diethyl ether or tetraethylene glycol diethyl ether of Baba as the high-boiling organic solvent in Kawakami, as triethylene glycol diethyl ether or tetraethylene glycol diethyl ether is a preferred organic solvent used to carry out depolymerization, and thereby arrive claimed invention.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami in view of Baba, as applied to claim 1, further in view of American Elements: Titanium Powder (hereinafter American Elements), in view of evidence by Heath: Why is a catalyst more effective in powder form (hereinafter Heath).
Regarding claim 4, Baba does not explicitly disclose wherein an average particle size of the titanium powder is equal to or less than 100 µm, as presently claimed.
With respect to the difference, American Elements teaches high purity Titanium Powder and wherein the standard powder particle sizes average in the range of -325 mesh (i.e., 44 micron), 10-50 micron, and submicron (< 1 micron) (American Elements, ‘About Titanium Powder).
As American Elements expressly teaches, powders are useful in any application where high surface areas are desired (American Elements, ‘About Titanium Powder), which greater surface area of catalysts results in a faster rate as evidenced by Heath (i.e., more surface area available for the polycondensation reaction would increase the reaction rate and reduce polymerization times).
American Elements is analogous art, as American Elements is drawn to using Titanium Powder in any application where high surface areas are desired (American Elements, ‘About Titanium Powder).
In light of the motivation of using Titanium Powders with high surface areas taught in American Elements, it therefore would have been obvious to one of ordinary skill in the art to incorporate the particle size of the high purity Titanium Powder of American Elements in the titanium powder of Kawakami in view of Baba, in order to have a high surface area to available to increase the polycondensation reaction rate and reduce polymerization times, and thereby arrive at the claimed invention.


Response to Amendment
In response to the amendments in claims 1 and 7, the previous claim objections and U.S.C. 112(b) rejections are withdrawn from the record.

In response to amendments, regarding “in the presence of titanium ions generated from the metal titanium” recited in claim 1, it is agreed that the previous 35 U.S.C. 103 rejections of Kawakami et al. (JP 4171083 B2; hereinafter Kawakami) in view of Baba et al. (CN 1668571 A; hereinafter Baba), would not meet the present claims. Therefore, the previous 35 U.S.C. 103 rejections of Kawakami in view of Baba, and Kawakami in view of Baba, as applied to claim 1, further in view of American Elements: Titanium Powder (hereinafter American Elements), in view of evidence by Heath: Why is a catalyst more effective in powder form (hereinafter Heath), are withdrawn from the record. However, the amendments necessitate new sets of 35 U.S.C. 103 rejections over Kawakami in view of Baba, taken in view of evidence by Becker et al., A histological comparison of 50% and 70% glycolic acid peels using solutions with various pHs (hereinafter Becker) and Suito et al., Oral Factors Affecting Titanium Elution and Corrosion: An In Vitro Study Using Simulated Body Fluid (hereinafter Suito). 

Applicant primarily argues:
“Kawakami et al. '083 neither disclose nor suggest adding metal titanium powder during dehydrating polycondensation.”
Remarks, p. 7
The examiner respectfully traverses as follows:

One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Kawakami does not expressly teach the claimed metal titanium. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Kawakami does not disclose the entire claimed invention. Rather, Baba is relied upon to teach claimed elements missing from Kawakami. See pages 3-5 of the Office Action above.

Applicant further argues:
“Kawakami et al. '083 disclose no need to use any catalyst for the
depolymerization as a feature. Kawakami et al. '083 also disclose that, in the preparation process of Kawakami et al. '083, the conventional depolymerization catalysts tend to break the uniform solution phase, thereby causing phase 
separation, and are generally detrimental (paragraph [0021] of Kawakami et al. '083). 

Thus, Kawakami et al. '083 would not motivate one of ordinary skill in the art to use a depolymerization catalyst for increasing the production rate of GL. Accordingly, the claimed invention is not obvious over Kawakami et al. '083.

[…] Kawakami et al. '083 disclose that there is no need to use a depolymerization catalyst and that the use thereof is rather detrimental. Thus, one of ordinary skill 
in the art would have no proper reason, rationale, or motivation to use a depolymerization catalyst for improving the production rate of GL. As such, one 
of ordinary skill in the art would have no proper reason, rationale, or motivation to combine Kawakami et al. '083 with Baba et al. '571.”
Remarks, p. 7-8
The examiner respectfully traverses as follows:
 	Firstly, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV.
Secondly, it is noted the method for producing the oligomer taught by Kawakami explicitly discloses that the α-hydroxycarboxylic acid is heated in the presence of a catalyst, such as a condensation catalyst (Kawakami, [0022]) (i.e., Kawakami teaches using a catalyst for the polycondensation step). Further, the fact remains that Kawakami teaches “it is not usually necessary to use a catalyst for depolymerization… However, the use of these catalysts would be acceptable to the extent that this ‘solution phase  depolymerization method’ is not harmed” (emphasis added) (Kawakami, [0021]). Thus, Kawakami is open to using catalyst for depolymerization. While, Kawakami does not teach a specific catalyst used in the method, Baba is incorporated to teach using catalysts for polycondensation of glycolic acid to increase the reaction rate, wherein examples include metals such as titanium powder (Baba, page 19, last paragraph), as set forth in pages 3-5 of the Office Action above. Additionally, given the fact that Kawakami teaches after completion of the condensation reaction, the produced oligomer can be used as it is as a raw material for the production method of the invention (i.e., depolymerization reaction) (Kawakami, [0022]; [0032] and [0036]), it is the examiner’s position that it would have been obvious to one of ordinary skill in the art that the titanium powder (i.e., including Ti ions) used in the polycondensation of glycolic acid reaction step of Kawakami in view of Baba (as set forth in pages 3-5 of the Office Action above) would still be present in the glycolic acid oligomer solution throughout the depolymerization reaction of the glycolic acid oligomers to the dimer cyclic esters (i.e., glycolide; Ti ions present during depolymerization), and thereby arrive at the claimed invention. 

Applicant further argues:
“Baba et al. '571 disclose titanium as a catalyst usable in a polycondensation reaction of glycolic acid ester and/or glycolic acid. Baba et al. '571 disclose that 
examples of the titanium include metal titanium, oxides thereof, and salts thereof (page 19, last paragraph of Baba et al. '571). 

However, Baba et al. '571 disclose only Sn compounds and antimonic compounds as depolymerizing catalysts for obtaining GL by depolymerizing PGA 
(PGA oligomer). Baba et al. '571 do not disclose or suggest the use of a titanium catalyst as a depolymerizing catalyst.

Furthermore, as disclosed in paragraph [0013] of the present specification, when a known titanium-based catalyst such as a titanium alkoxide or a titanium carboxylate is added to an aqueous glycolic acid solution used for dehydrating 
condensation, the titanium-based catalyst is hydrolyzed and precipitated and does not function as a catalyst.

As described above, although Baba et al. '571 disclose titanium-based catalysts as catalysts for a polycondensation reaction, the disclosed titanium-based catalysts include catalysts that cannot function as catalysts for depolymerization. 
Furthermore, Baba et al. '571 neither disclose nor suggest that use of titanium catalysts as depolymerization catalysts for obtaining GL can increase the 
production rate of GL. Furthermore, in Example 2 of Baba et al. '571, methyl glycolate, tetraethyleneglycol dimethyl ether, and a titanium catalyst (titanium 
tetrabutoxide) were put together, and the mixture was subjected to a polycondensation reaction to obtain PGA. However, Baba et al. '571 neither 
disclose nor suggest that metal titanium is added into an aqueous glycolic acid solution and that titanium (titanium ions) in a highly active state is contained in a glycolic acid oligomer as in the claimed invention.

Thus, it would not have been obvious for one of ordinary skill in the art to select, on the basis of Baba et al. '571, metal titanium as a catalyst in the step of 
polycondensing a glycolic acid oligomer for the purpose of improving the production rate of GL.”
Remarks, p. 7-8
The examiner respectfully traverses as follows:
Firstly, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not 
necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 
1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 
1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV.
	Secondly, the fact remains that Kawakami teaches a method for producing an α-hydroxycarboxylic acid dimer cyclic ester, such as glycolide (Kawakami, [0001]-[0002]; [0011]) comprising charging glycolic acid and carrying out the condensation reaction (i.e., dehydrating polycondensation) to prepare glycolic acid oligomers (Kawakami, [0032], [Synthesis Example 1]), which are heated to produce a dimer cyclic ester (i.e., glycolide) (Kawakami, [0036]-[0043], [Example 1]-[Example 8]), as set forth on page 3 of the Office Action above. Additionally, Kawakami further teaches that the α-hydroxycarboxylic acid is heated in the presence of a catalyst, such as a condensation catalyst (Kawakami, [0022]), wherein the use of catalysts for depolymerization would be acceptable to the extent that this “solution phase  depolymerization method” is not harmed (Kawakami, [0021]) (i.e., Kawakami is open to using catalyst for depolymerization), and wherein after completion of the condensation reaction, the produced oligomer can be used as it is as a raw material for the production method of the invention (i.e., depolymerization reaction) (Kawakami, [0022]; [0032] and [0036]). Baba is taught to incorporate using a titanium powder as a catalyst in the glycolic acid solution to increase the reaction rate of the polycondensation of glycolic acid (Baba, page 19, last paragraph), as set forth on pages 3-5 of the Office Action above. Further, it would have been obvious to one of ordinary skill in the art that titanium ions would elute from the titanium powder in the glycolic acid solution due to the low pH, as evidenced by Becker and Suito (set forth on page 5 of the Office Action above). Therefore, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art that the titanium powder catalyst (i.e., including Ti ions) used for the polycondensation of glycolic acid reaction of Kawakami in view of Baba (as set forth in pages 3-5 of the Office Action above) would still be present in the glycolic acid oligomer solution throughout the step of depolymerizing the glycolic acid oligomers to the dimer cyclic esters (i.e., Ti ions present during depolymerization), and thereby arrive at the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        9/30/22